Simmons, C. J.,
dissenting.
For the reasons stated in my dissent in Frank v. State, ante p. 745, 35 N. W. 2d 816, I concur in the judgment of the court and would go further and dismiss.
The charge arises out of the same events which are involved in Frank v. State, supra. The.same assignments of error generally are made here as in the Frank case. The case was tried the month following the Frank case.
Here the witness Gerald Donoghue did not testify for the state, so that whatever corroborative value there was in his testimony in the Frank case is lacking here.
Here the evidence of the prosecutrix has even less probative value than it had in the Frank case.
Here the county attorney did not relate much of his testimony in the Frank case and by qualifications weakened that which he did give.
Subject to these changes, my dissent in Frank v. State, supra, is applicable here.